     Case: 1:18-cv-01134-WHB Doc #: 20 Filed: 06/17/19 1 of 1. PageID #: 132




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION


MINUTE ORDER                                           Date: June 17, 2019
                                                       Case No.: 1:18 CV 1134
WILLIAM H. BAUGHMAN, JR.
United States Magistrate Judge




JIM T. GLOVER JR.
       v.
CORPORAL BOARDMAN et al.


APPEARANCES:         For Plaintiff:    pro se

                     For Defendant: Robert Cathcart IV



PROCEEDINGS: Telephonic status conference held. Status of discovery on the remaining
excessive force case was reviewed. Plaintiff Glover advised the court that his family is
attempting to obtain counsel. The court will initiate an inquiry as to possible counsel for
Glover through the Civil Pro Bono program. Another telephone status conference will take
place on July 1, 2019 at 1:30pm. Discovery is stayed pending the outcome of the July 1,
2019 status conference. Parties are to contact chambers at 216-357-7220 to obtain the call-
in information.
      IT IS SO ORDERED.
                                                s/ William H. Baughman Jr.
                                                   United States Magistrate Judge

Time: 30 minutes
